This was an appeal by Salaman from an order made in the Supreme Court December 11th, 1928, by Mr. Justice Katzenbach. It orders "that the Equitable Trust Company * * * be and it is hereby admitted as a party plaintiff with the plaintiff, Ashor Salaman, in the above-entitled cause." In the opinion in the court below Mr. Justice Katzenbach among other things said:
"The Equitable Trust Company contends that any judgment which may be obtained in the present action should be paid to it under the terms of this agreement of November 26th, 1926. The suit is in actuality one for a breach of this agreement of November 26th, 1926.
"The situation presented is, that if the judgment is paid the Cades are entitled to the mortgage. This mortgage would have to be assigned by the Equitable Trust Company to the Cades estate. To determine fully the question finally, if it were the subject of consideration by this court, one would have to know the circumstances and the date under which the plaintiff, Salaman, took this mortgage. There has been no testimony with reference to any assignment of the claim by Isen to Salaman which gives the court any of these facts."
Thus it plainly appears that the order appealed from is not a final judgment in the cause, and from a final judgment only may an appeal be taken. Van Hoogenstyn v. Delaware, Lackawanna andWestern Railroad Co., 90 N.J.L. 189; Denholtz v. Donner,Denholtz Co., 96 Id. 545; Salmons v. Rugyeri, 103 Id.596.
Let the appeal in this case be dismissed. *Page 651